On October 16, 1923, a motion by the appellant for a rehearing was granted, and the cause was reargued on December 15, 1923. The following opinion was filed January 15, 1924:
Vinje, C. J.
(lipón rehearing). A reargument was granted in this case principally for the purpose of ascertaining whether or not there was sufficient evidence to show an agreement between plaintiff and the deceased that the services rendered by plaintiff were to be paid for at the death of the deceased. After hearing such argument we are of the opinion that the evidence sustains the judgment rendered upon the original hearing, and such judgment is therefore adhered to and affirmed.